Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on June 13, 2022.
As directed by the amendment: Claims 76, 84, and 97 were amended.  Claim 98 was cancelled. Thus, claims 76, 82-84, and 97 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claims 76 and 84 are objected to because of the following informalities:  
Claim 76, line 13 recites “established norms for are no risk…” which appears to be an error. Examiner suggests deleting the word “for” so the phrase reads --established norms are no risk…--  
Claim 84, line 4 and lines 8-9 recite “established norms” and Examiner suggests --the established norms-- to clarify antecedent basis.
Appropriate correction is required.
Claim Interpretation
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). “Apparatus claims cover what a device is, not what a device does” (MPEP 2114(II)). In the instant case, the claims are all apparatus claims and they recite functional language (such as “configured to … implement a change within the structure of the skin-contact surface…”). In these instances where the claims recite functional language, as long as the prior art structure is able to perform the claimed function(s), it will be considered to read on the claimed function(s).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 84 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 84, lines 4-5 recite “established norms for said measured skin-contact variables” which lacks antecedent basis. Examiner suggests --said established norms--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 76, 82-84, and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Trabia et al. (2016/0249829) in view of Kress (4,554,930).
Regarding claim 76, Trabia discloses an orthotic device (“Actuated Foot Orthotic with Sensors” see the title and see Fig. 3) comprising a sensor interface device (orthotic 2, Fig. 3 includes a variety of sensors, and is a device that interfaces with a user) comprising a skin-contact surface (the upper surface of orthotic 2 is configured to be against a user’s foot) configured for engagement with a subject's skin (the skin on the foot), wherein said sensor interface device comprises: a plurality of detection zones (“orthotic can use multiple sensors to measure pressure at the heel pad, metatarsal heads, and toes” see lines 7-8 of [0063], these areas are considered detection zones. Furthermore, see the first two sentences of [0080] which states additional zones such as the sides of the feet or tops of the feet can have sensor measurements taken) comprising a plurality of pressure sensors (sensors 6, 8, 10, 14, 18, 22, Fig. 3), a processor (processor 40, Fig. 3, see lines 27-37 of [0018] and see lines 13-20 of [0082]), and a plurality of actuators (plurality of independently inflatable compartments, see lines 1-4 and lines 13-20 of [0082]), wherein the sensor interface device is configured to a) measure pressure (pressure sensing and displacement sensing, see the last sentence of [0021]) using said plurality of pressure sensors (6, 8, 10, 14, 18, 22, Fig. 3; see the last sentence of [0021] and see para. [0080]), wherein said skin is on at least a portion of the subject's foot (via the orthotic footpad, Fig. 3); and b) identify said plurality of detection zones (“orthotic can use multiple sensors to measure pressure at the heel pad, metatarsal heads, and toes” see lines 7-8 of [0063], these areas are considered detection zones. Furthermore, see the first two sentences of [0080] which states additional zones such as the sides of the feet or tops of the feet can have sensor measurements taken) within the subject's skin engaged with the skin-contact surface experiencing or at risk for experiencing tissue damage (ulceration, see the first sentence of [0053]) through a comparing of pressure with established norms (plantar pressure is compared to a minimum criteria, see the second sentence of [0053]), wherein the established norms are10Attorney Docket No. UAZ-34326/US-2/PCT no risk for tissue damage, risk for experiencing tissue damage (the signals from the pressure sensors are transmitted to a processor, compared to a look-up table to interpret the quantitative and qualitative significance of the data, see the penultimate sentence of [0081]; this includes predicting the onset of diabetic ulcerations, see lines 26-32 of [0086]. If the pressures are not sufficient to cause the device to predict the onset of ulcerations, then this would be considered no risk for tissue damage, and if the pressures are excessive enough to predict the onset of ulcerations, this would be risk for experiencing tissue damage. In either case, the look-up table has established norms), and c) implement a change within the structure of the skin-contact surface (inflation of a corresponding actuator to adjust the pressure in independent compartments where pressure adjustments are needed, see lines 13-20 of [0082] and lines 5-11 of [0088]) upon identification of one or more of said plurality of detection zones (by the associated pressure sensor which is in each inflatable compartment, see lines 1-8 of [0082]; see also lines 1-9 of [0087]) within the subject's skin engaged with the skin-contact surface experiencing or at risk for experiencing tissue damage (if there is excessive pressure compared to the norms of the look-up table, then the actuator adjusts the pressure, see lines 13-20 of [0082], lines 17-35 of [0086], and lines 5-11 of [0088]), wherein such an implemented change within the structure of the skin-contact surface is configured to ameliorate tissue damage within the identified detection zone (adjusting the pressure in the skin-contacting device will redistribute pressure to ameliorate the excessive pressure which was sensed; see lines 13-16 of [0087] and the first sentence of [0063], and this will occur in the detection zones i.e., heel, metatarsal heads, toes), and wherein said change is systemic re-alignment of the skin-contact surface comprising reducing or eliminating pressure of said device with said skin (adjusting the pressure of the actuator(s) to effect alteration of the orthotic to moderate any detected deviation representing potential for ulceration, see the first sentence of [0063], lines 1-16 of [0087] and lines 1-21 of [0082]. An adjustment of an excessive pressure, to redistribute pressure on the foot, would be reducing or eliminating pressure with the skin) in said identified detection zones (“when the pressure (as indicated by the output from a pressure sensor) is excessive or insufficient as a result of the positioning or movement of the foot during the gait of the subject, the processor can be configured to send a signal to the corresponding actuator(s) to individually and accordingly adjust pressure in the independent compartments where pressure adjustments are needed.” See lines 13-21 of [0082]) using said actuators (the plurality of inflatable compartments, see lines 1-8 of [0082]).
Trabia is silent regarding the plurality of pressure sensors arranged in a grid that substantially covers the entire surface of said sensor interface device; and does not specifically state that the established norms include experiencing tissue damage. However, with respect to the established norms indicating a user experiencing tissue damage, it is noted that Trabia states “the look-up table can comprise historical information concerning the typical physical characteristics of the feet of patients having diabetic ulcerations” (see lines 32-35 of [0086]), and one of ordinary skill in the art would recognize that after exposure to prolonged pressure, a diabetic patient’s “risk” of developing tissue damage will become actual tissue damage.
For example, Kress teaches a related orthotic device (Fig. 4) with a plurality of pressure sensors arranged in a grid that substantially covers the entire surface of a sensor interface device (pressure sensor grid(s) 32, 34, Fig. 4; see col. 3, lines 26-29). One of ordinary skill in the art would recognize that the grid of pressure sensors provides a benefit of detecting the risk of tissue damage throughout the foot instead of just in limited locations. The values from the pressure sensors are compared to established forms (known relationship of pressure vs. time graph in Fig. 1; see col. 1, line 14-23 and col. 2, lines 64-68) and are configured to indicate when a patient is experiencing tissue damage (when pressure/time values are in the “irreversible skin damage” area of Fig. 1, then the damage will be experienced if the pressure is not relieved, see col. 4, lines 5-7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of pressure sensors of Trabia to be arranged in a grid that substantially covers the entire surface of the sensor interface device, and to include a comparison to established norms that indicate the patient is experiencing tissue damage as taught by Kress so that a risk that the patient will experience tissue damage is detected throughout the foot instead of just in limited locations, and so that established norms can be used to help prevent the user from experiencing tissue damage.
Regarding claim 82, the modified Trabia/Kress device discloses the processor (processor 40, Fig. 3 of Trabia and as modified by Kress) is used for the comparing of measured skin-contact variables with established norms for pressure (via the look-up table, see lines 10-15 of [0081] and lines 17-35 of [0086] of Trabia, and see col. 2, lines 64-68 of Kress) and the identification of said plurality of detection zones within the subject's skin engaged with the skin-contact surface experiencing or at risk for experiencing tissue damage (in the modified device, the processor makes the identification of which regions are at risk or experiencing damage based upon the comparison of the sensed pressure values with the established norms).
Regarding claim 83, the modified Trabia/Kress device discloses the processor (processor 40, Fig. 3 of Trabia and as modified by Kress) utilizes one or more algorithms (the comparison by looking at a look-up table is an algorithm) for said comparing of measured pressure with established norms for said measured pressure (via the look-up table, see lines 10-15 of [0081] and lines 17-35 of [0086] of Trabia, and see col. 2, lines 64-68 of Kress) and the identification of said plurality of detection zones within the subject’s skin engaged with the skin-contact surface experiencing or at risk for experiencing tissue damage (in the modified device, the processor makes the identification of which regions are at risk or experiencing damage based upon the algorithm’s comparison of the sensed pressure values with the established norms).
Regarding claim 84, the modified Trabia/Kress device discloses wherein the one or more algorithms (comparisons being made by the processor of the modified device) are configured to a) receive the measured pressure obtained with the skin-contact surface (see lines 7-15 of [0081] of Trabia), b) compare the received measured pressure with established norms for said measured skin-contact variables (see lines 10-15 of [0081] and lines 17-35 of [0086] of Trabia, and see col. 2, lines 64-68 of Kress; a comparison to established norms is made via the look-up table), c) identify said plurality of detection zones within the subject's skin engaged with the skin-contact surface experiencing or at risk for experiencing tissue damage based upon the comparison of the received measured pressure with established norms (ulceration, see the first sentence of [0053] of Trabia; in the modified device, the processor makes the identification of which regions are at risk or experiencing damage based upon the algorithm’s comparison of the sensed pressure values with the established norms), and d) direct the skin-contact surface to implement said change within the structure of the skin-contact surface (inflation of a corresponding actuator to adjust the pressure in independent compartments where pressure adjustments are needed, see lines 13-20 of [0082] of Trabia) upon identification of said plurality of detection zones within the subject's skin engaged with the skin-contact surface experiencing or at risk for experiencing tissue damage (identification by the associated pressure sensor which is in each inflatable compartment, see lines 1-8 of [0082]; see also lines 1-9 of [0087] of Trabia. In the modified device, the level of inflation is adjusted if it is determined that the pressure is excessive; and this will include modifying the inflation if it is determined the tissue is experiencing damage or at risk of experiencing damage), wherein said implemented change within the structure of the skin-contact surface is configured to ameliorate tissue damage within the identified said plurality of detection zones (adjusting the pressure of the actuator(s) in the skin-contacting device will ameliorate the excessive pressure which was sensed; see the first sentence of [0063], lines 1-16 of [0087] and lines 1-21 of [0082] of Trabia. An adjustment of an excessive pressure, to redistribute pressure on the foot, would ameliorate tissue damage within the identified plurality of detection zones).
Regarding claim 97, the modified Trabia/Kress device discloses wherein said orthotic device further comprises one or more additional sensors to measure one or more skin-contact variables selected from the group including at least temperature (see the second sentence of [0080] of Trabia). 
Response to Arguments
Applicant's arguments filed June 13, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that the cited references fail to provide a motivation to combine the references to arrive at the presently claimed invention with a reasonable expectation of success because one of ordinary skill in the art would not be motivated to combine the references because “Trabia does not teach or suggest the need for suggest detection zones comprising a plurality of pressure sensors arranged in a grid that substantially covers the entire surface of said sensor interface and Kress does not teach or suggest the need for actuators to relieve pressure” (see the second paragraph of page 7 of the Remarks), this argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Trabia does not need to teach or suggest the feature of having the pressure sensors arranged in a grid that substantially covers the entire surface of the sensor interface because that feature was specifically taught by Kress in the 103 rejection. Likewise, Kress does not need to teach or suggest the need for actuators to relieve pressure because that feature was already disclosed by the primary reference, Trabia. Therefore, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785